Title: From Thomas Jefferson to James Monroe, 8 March 1826
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Mar. 8. 26.
I have duly recieved your two favors of Feb.23. and 27. and am truly sensible of the interest you so kindly take in my affair, and of the encoraging aspect of mr Gouverneur’s letter. all that is necessary for my relief is a succesful sale of our tickets, of which the public papers give good hope. if this is effected, at a reasonable value for what I shall sell, what will remain will leave me at a good degree of ease. to keep a Virginia estate together requires in the owner both skill and attention. skill I never had and attention I could not have; and really when I reflect on all circumstances my wonder is that I should have been so long as 60. years in reaching the result to which I am now reduced. still if this resource succeeds I am safe. with the scheme and management of the lottery I meddle not at all. age and ill health render me entirely unequal to it. I have committed it therefore to my grandson altogether, and put into his hands all letters coming to me on the subject, that he may avail himself of the kindnesses offered, as far as his arrangements will admit. I hope your affairs will wind up to your wishes, and pray you to be assured of the pleasure it will give me to learn your happy issue out of all your difficulties, and of my great and sincere affection and respectTh: Jefferson